                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA


    REBECCA LOGAN, et al.                                               CIVIL ACTION


    VERSUS                                                              NO. 17-29


    WESTFIELD INSURANCE COMPANY, et                                     SECTION: “G”(4)
    al.


                                    ORDER AND REASONS

        Plaintiffs Rebecca Logan and Derek Logan (collectively, “Plaintiffs”) bring negligence

claims against Defendants Cory Smothers (“Smothers”), Foundation Xpress LLC (“Foundation

Xpress”), and Westfield Insurance Company (“Westfield Insurance”) (collectively, “Defendants”)

for injuries allegedly sustained in an automobile accident. 1 Before the Court is Defendants’

“Motion in Limine on Consolidated in Limine Motions.” 2 Considering the motion, the memoranda

in support and in opposition, the record, and the applicable law, the Court grants the motion in part

and denies it in part.

                                           I. Background

       On October 25, 2016, Plaintiffs filed a petition for damages against Defendants in the 16th

Judicial District Court for the Parish of Lafayette. 3 The petition arises from a two-vehicle collision




        1
            Rec. Doc. 1-1.
        2
            Rec. Doc. 132.
        3
            Rec. Doc. 1-1.



                                                  1
at the intersection of Bertrand Drive and East Devalcourt in Lafayette, Louisiana. 4 According to

the petition, on October 30, 2015, Rebecca Logan was driving her vehicle northward on Bertrand

Drive. 5 Thereafter, Smothers allegedly, driving a 2012 Freightline Cascadia southward on

Bertrand Drive, attempted a left turn and subsequently collided into Rebecca Logan’s automobile. 6

      Rebecca Logan brings a negligence claim against Smothers and Foundation Xpress, who

allegedly both owns the 2012 Freightline Cascadia and employs Smothers. 7 Plaintiffs also bring

claims against Westfield Insurance, who allegedly insured the Freightline Cascadia operated by

Smothers. 8 Rebecca Logan contends that she suffered physical pain, mental pain, and other

injuries due to the automobile accident. 9 Derek Logan contends that he suffered the loss of services

and consortium of Rebecca Logan. 10

      On January 10, 2017, Defendants removed this case to the Western District of Lafayette,

asserting diversity jurisdiction under 28 U.S.C. § 1332. 11 The case was initially assigned to United

States District Judge Rebecca F. Doherty, and scheduled for trial on May 7, 2018. 12 However,

following the retirement of the presiding district judge, the trial date was continued on several




       4
           Id. at 1.
       5
           Id.
       6
           Id. at 1–2.
       7
           Id. at 4.
       8
           Id.
       9
           Id. at 2.
       10
            Id. at 3.
       11
            Rec. Doc. 1.
       12
            Rec. Doc. 10.



                                                 2
occasions. 13 On July 26, 2018, the case was reassigned to Chief Judge Nannette Jolivette Brown,

and set for trial on August 19, 2019. 14

       On July 15, 2019, Plaintiffs filed a Motion to Continue the Trial Date and Extend All

Deadlines. 15 In the motion to continue, Plaintiffs asserted that a continuance of the August 19,

2019 trial date was necessary because Plaintiff Rebecca Logan was receiving ongoing medical

care for her back, neck, and knee, and had just received a surgical recommendation for her back

and knee. 16

       On July 22, 2019, the Court granted Plaintiffs’ motion to continue trial. 17 In granting the

continuance, the Court relied on Plaintiffs’ representation that Plaintiff Rebecca Logan had not

reached maximum medical improvement with respect to her neck surgery, and that her doctors had

recently recommended surgeries for her knee and back. 18 The Court was under the impression that

Ms. Logan intended to undergo these additional surgeries to attempt to reach maximum medical

improvement. 19 The Court found that a brief continuance was appropriate to allow Plaintiffs to

obtain the recommended medical treatment, updated medical reports, and updated documentation

on future medical plans. 20 Therefore, the Court continued the trial date and pretrial conference



        13
             Rec. Docs. 49, 53.
        14
            The case was originally set for trial before Chief Judge Brown on May 13, 2019. Rec. Docs. 49, 53. The
trial date was reset to August 19, 2019 due to a conflict in the Court’s calendar. Rec. Docs. 57, 59.
        15
             Rec. Doc. 86.
        16
             Id. at 1.
        17
             Rec. Doc. 95.
        18
             Id. at 2.
        19
             Ms. Logan did not undergo any additional surgeries following the continuance.
        20
             Id.



                                                          3
date, but stated that all other deadlines set forth in the Court’s Scheduling Order would remain in

effect. 21 However, the Court stated that the parties could move to extend a specific deadline upon

a showing of good cause. 22

      On January 14, 2020, Defendants filed the instant motion in limine.23 On January 22, 2020,

Plaintiffs filed an opposition to the instant motion.24

                                         II. Parties’ Arguments

A.      Defendants’ Arguments in Support of the Motion

        Defendants omnibus motion in limine seeks to exclude the introduction of nineteen

categories of evidence. 25

        1.          Publication of Insurance Policy Limits to the Jury
        First, Defendants seek an Order prohibiting the parties from publishing or referencing the

available monetary policy limits for the insurance policies at issue in this case. 26 Defendants assert

that this evidence is not relevant to any issue of fact in this case and unfairly prejudicial. 27

        2.          Evidenced of Lost Wages or Income

        Second, Defendants assert that Plaintiffs must be barred from seeking lost wages or




        21
             Id. at 3.
        22
             Id.
        23
             Rec. Doc. 132.
        24
             Rec. Doc. 147.
        25
             Rec. Doc. 132.
        26
             Rec. Doc. 132-1 at 5–6.
        27
           Id. at 6 (citing Berry v. Roberson, 2016 WL 3432455 (M.D. La. 06/17/16); DSC Commc’ns Corp. v. Next
Level Commc’ns, 929 F. Supp. 239, 242–46 (E.D. Tex. 1996)).



                                                      4
income. 28 Defendants contend that the accident has not affected Plaintiffs’ ability to work, and

Plaintiffs are not claiming loss of future earnings and did not disclose an expert to testify to loss

of future earnings. 29 Furthermore, to the extent Plaintiffs may at trial seek past lost wages,

Defendants argue that Plaintiffs are precluded from seeking these alleged damages because

Plaintiffs have not provided documents or evidence to support any lost wage or income claim.30

Therefore, Defendants move this Court to exclude any evidence or testimony regarding past or

future lost wages or income. 31

       3.          Evidence Smothers’ Driver’s Daily Log “Violated the Law”

       Third, Defendants request that Plaintiffs’ counsel be prohibited from mentioning or

referencing that Smothers allegedly “violated the law” by not filling in the word “Lafayette” in his

Daily Driver’s Log or any other omissions/mistakes contained in Smothers’ logs. 32 Defendants

assert that the Department of Transportation (“DOT”) establishes the law on driver logbook

injuries, but Plaintiffs did not identify any potential DOT regulations or DOT violations in the Pre-

Trial Order. 33 Defendants assert that any mention of this issue is improper, irrelevant, and would

serve no purpose other than to inflame or confuse the jury. 34

       4.          Testimony Regarding Smothers’ Post-Accident Employment Status



       28
            Id.
       29
            Id.
       30
            Id.
       31
            Id. at 6–7.
       32
            Id. at 7.
       33
            Id.
       34
            Id.



                                                 5
       Fourth, Defendants seek to exclude any evidence or testimony regarding Smothers’ post-

accident employment status, specifically that Smothers was briefly suspended following the

accident. 35 Defendants assert that such evidence is irrelevant and prejudicial as the jury could infer

that Smothers was guilty of wrongdoing. 36 Furthermore, Defendants contend that Federal Rule of

Evidence 407 expressly prohibitS the introduction of subsequent remedial measures to prove

negligence. 37

       5.          Limitation of Plaintiff Derek Logan’s Testimony

       Fifth, Defendants move the Court to preclude Plaintiff Derek Logan from giving an opinion

as to fault for the collision because he did not witness the accident. 38 Additionally, Defendants

assert that Mr. Logan must be precluded from using his position as a Louisiana Wildlife and

Fisheries agent to bolster his testimony and credibility. 39 According to Defendants, during Mr.

Logan’s deposition he testified: “It’s my professional experience of being a game warden for 12

years not often do you see a woman by herself hunting wild boar. She is a strong woman. And she

was totally shattered when she was sitting in that car.” 40 Defendants assert that Mr. Logan’s

professional experience has nothing to do with this case. 41 Therefore, Defendants argue that Mr.

Logan “should not be allowed to insert his position of authority or experience as a game warden



       35
            Id.at 8.
       36
            Id. at 9.
       37
            Id.
       38
            Id. at 10.
       39
            Id.
       40
            Id.
       41
            Id.



                                                  6
into his testimony to sway the jury against Defendants.” 42 Furthermore, Defendants request that

Mr. Logan be “precluded from wearing his wildlife and fisheries agent uniform in the presence of

the jury unless, of course, there is a justifiable reason or excuse for doing so.” 43

        6.          Testimony Blaming Fertility Issues on the Accident

        Sixth, Defendants assert that Plaintiffs should be barred from blaming fertility issues on

the accident. 44 Based on Plaintiffs’ deposition testimony and discovery responses, Defendants

anticipate Plaintiffs may testify or mention to the jury that this accident affected their ability or

chances to conceive a child biologically. 45 Defendants contend that the Court should prohibit such

statements or testimony because Plaintiffs’ fertility or infertility is clearly a medical issue that falls

outside their knowledge and expertise, and no medical doctor or expert has opined this accident

affected Plaintiffs’ ability or chances to conceive a child biologically. 46 Therefore, Defendants

assert that any purported testimony by Plaintiffs on this issue will either be hearsay, rank

speculation, and/or an attempt by lay witnesses to improperly provide expert testimony under

Federal Rule of Evidence 702. 47 Furthermore, Defendants assert such testimony is not relevant

and would serve only to inflame the jury. 48

        7.          References to No Corporate Representative Being at Trial and Foundation
                    Xpress’s Status


        42
             Id. at 10–11.
        43
             Id. at 11.
        44
             Id.
        45
             Id.
        46
             Id.
        47
             Id. at 11–12.
        48
             Id. at 12.



                                                    7
        Seventh, Defendants assert that a corporate representative may not attend trial, and

Plaintiffs should be precluded from raising this issue in front of the jury. 49 Additionally,

Defendants contend that Plaintiffs should be prohibited from mentioning that Foundation Xpress

is no longer in business. 50 Defendants argue that these references are irrelevant and prejudicial. 51

        8.          Comment on Plaintiffs’ and Defendants’ Financial Resources

        Eighth, Defendants seek to exclude any mention of Plaintiffs’ or Defendants’ financial

resources. 52 Defendants assert that such references are unfairly prejudicial and would distract from

the relevant issues at trial. 53

        9.          Comment on Other Legal Proceedings, Accidents, and Dissimilar Incidents

        Ninth, Defendants move the Court to exclude any testimony, evidence, or argument, direct

or indirect, concerning any other legal proceedings, lawsuits, or complaints, brought against any

defendant because Defendants argue such other claims are irrelevant and immaterial and such

testimony, evidence, or argument is calculated only to inflame the jury. 54 Additionally, Defendants

move the Court to exclude any testimony, evidence, or argument, direct or indirect, concerning

any other accidents, wrongs or misconduct involving any defendant because such accidents,

wrongs, or misconduct are irrelevant and immaterial and such testimony, evidence, or argument is




        49
             Id.
        50
             Id.
        51
             Id.
        52
             Id. at 13.
        53
             Id.
        54
             Id.



                                                  8
calculated only to inflame the jury. 55

        10.         Lay Testimony and Evidence Regarding Plaintiffs’ Physical Condition

        Tenth, Defendants assert that “[e]vidence from lay witnesses concerning Rebecca Logan’s

medical condition, work capacity or alleged injuries should be excluded because lay witnesses are

incompetent to testify to matters of a medical nature and because such testimony is hearsay.” 56 To

the extent Plaintiffs intend or may testify as to whether they have been told anything about Rebecca

Logan’s physical or medical condition by any doctor or medical witness, Defendants argue that

such testimony is hearsay. 57 Defendants contend that Plaintiffs should present allowable medical

testimony from the medical records or from medical doctors. 58

        11.         Testimony of Future Health Problems that Plaintiffs Believe May Occur

        Eleventh, Defendants request that the Court exclude any testimony by Plaintiffs suggesting

that Rebecca Logan may incur health problems or medical conditions, caused by the October 30,

2015 accident, or mention of fears or concerns about potential health problems or medical

conditions which may arise in the future. 59 Defendants argue that such evidence is the province of

a medical doctor, and Plaintiffs are not qualified to offer scientific testimony regarding medical

causation, including but not limited to potential future injuries. 60

        12.         References to Settlement Negotiations



        55
             Id. at 13–14.
        56
             Id. at 14.
        57
             Id.
        58
             Id.
        59
             Id.
        60
             Id. at 15.



                                                   9
        Twelfth, Defendants move the Court to exclude any evidence of any offers to settle,

negotiations with respect to settlement or the absence of such negotiations. Defendants assert that

this information is immaterial and irrelevant to any issue in this case, and its mention would be

unfairly prejudicial. 61 Likewise, Defendants argue any reference to the fact that settlement

negotiations have taken place in this action or that mediation was conducted, as well as the actions

or statements of any party in connection with such settlement negotiations and/or mediation should

be excluded. 62 Defendants assert that such evidence is irrelevant to proving the validity or

invalidity of the claims in this action and is inadmissible under Federal Rule of Evidence 408. 63

        13.        References to Pre-Trial Rulings and Motions Regarding Exclusions of
                   Evidence or Testimony

        Thirteenth, Defendants request that the Court exclude any reference to pre-trial rulings and

motions regarding the admissibility of evidence. 64 Defendants contend that such evidence is not

relevant and unfairly prejudicial. 65

        14.        Comment on Absent or Probable Witnesses

        Fourteenth, Defendants move the Court to prohibit Plaintiffs from making any mention or

suggestion “as to the probable testimony of a witness who is absent, unavailable or not called to

testify in this cause, and no comment be made as to the failure of any party to call as a witness any




        61
             Id.
        62
             Id.
        63
             Id.
        64
             Id.
        65
             Id. at 15–16.



                                                 10
person equally available to both parties.” 66

        15.         Testimony on Foundation Xpress’s Entrustment of a Vehicle and Training of
                    Smothers

        Fifteenth, Defendants move the Court to exclude any testimony related to Foundation

Xpress’s training of Smothers, or entrustment of the subject vehicle to Smothers. 67 Defendants

argue that such testimony is irrelevant to any pending claim in this matter as Plaintiffs have not

asserted a separate claim against defendant Foundation Xpress for negligent hiring, training, and

entrustment of a vehicle to Smothers. 68

        16.         References to Bias or Prejudice Against Corporate Defendants

        Sixteenth, Defendants seek to exclude any reference to bias or prejudice against corporate

defendants as such evidence is not relevant and serve only to inflame the jury. 69

        17.         References to Undisclosed or Unadmitted Evidence

        Seventeenth, Defendants move the Court to exclude any testimony, evidence, or argument,

direct or indirect, concerning records, drawings, or other documents or exhibits by Plaintiffs not

provided to or reviewed by Defendants because they argue any such evidence would violate the

rules of discovery. 70

        18.         Comment on Discovery Objections

        Eighteenth, Defendants move the Court to exclude any testimony, evidence, or argument,



        66
             Id. at 16.
        67
             Id.
        68
             Id.
        69
             Id. at 16–17.
        70
             Id. at 17.



                                                 11
direct or indirect, concerning any objections or comments previously made by attorneys, whether

in depositions, written discovery, hearings, or trial because they argue such evidence is irrelevant

and would inflame the jury. 71

       19.         References to Conscience of the Community

       Nineteenth, Defendants argue that any statement, reference, inference, argument, or

mention that the jurors should put themselves in the position of Plaintiffs is improper and

irrelevant. 72 Additionally, Defendants argue that any statement, reference, inference, argument, or

mention to the jury that they are the conscience of the community is prejudicial to Defendants. 73

B.     Plaintiffs’ Arguments in Opposition to the Motion

       Plaintiffs do not oppose Defendants’ request that the Court exclude the following

categories of evidence: (1) publication of insurance policy limits to the jury; (7) references to no

corporate representative being at trial and Foundation Xpress’s status; (8) comment on Plaintiffs’

and Defendants’ financial resources; (9) comment on other legal proceedings, accidents, and

dissimilar incidents; (12) references to settlement negotiations; (13) references to pre-trial rulings

and motions regarding exclusions of evidence or testimony; (16) references to bias or prejudice

against corporate defendants; and (19) references to conscience of the community. 74 Plaintiffs

oppose in whole or in part the exclusion of the other categories of evidence at issue in Defendants’

omnibus motion in limine. 75


       71
            Id. at 17–18.
       72
            Id. at 18.
       73
            Id.
       74
            Id.
       75
            Rec. Doc. 147.



                                                 12
       2.          Evidenced of Lost Wages or Income

       Plaintiffs acknowledge that they are not seeking past lost wages, but they assert that they

have every right to seek future lost wages. 76 Plaintiffs cite Barocco v. Ennis Inc., a Fifth Circuit

case, for the proposition that loss of future earning capacity can be permitted without testimony of

vocational and economic experts. 77 Therefore, Plaintiffs assert that Rebecca Logan can present

testimony that the injuries she sustained due to this accident could negatively affect her future

work status and/or income. 78

       3.          Evidence Smothers’ Driver’s Daily Log “Violated the Law”

       Plaintiffs assert that they should be allowed to question Smothers about inaccuracies and

omissions in his Daily Driver’s Log. 79 Plaintiffs contend that the fact Smothers failed to accurately

keep his Daily Log will be offered “as an example of his inattentiveness, inexperience, lack of

understanding of the requirements for truck drivers, and lack of preparation.” 80 Plaintiffs argue

that these allegations are not arguments of law that were required to be included as a contested

issue of law in the Pre-Trial Order. 81 Plaintiffs argue that this evidence is relevant to show that the

Smothers’ inattentiveness caused the accident. 82




       76
            Id. at 1.
       77
            Id. at 1–2 (citing 100 F. App’x 965, 968 (5th Cir. 2004)).
       78
            Id. at 1.
       79
            Id. at 2.
       80
            Id.
       81
            Id.
       82
            Id. at 3.



                                                          13
       4.          Testimony Regarding Smothers’ Post-Accident Employment Status

       Plaintiffs acknowledge that Smothers’ suspension would generally be excluded as evidence

of subsequent remedial measures. 83 However, Plaintiffs assert that such evidence could be

admitted for the purpose of impeachment if he were to claim he suffered no consequences as a

result of the accident or to show that Foundation Xpress had control over Smothers if a

representative of the company were to claim they had no control over Smothers’ actions. 84

Therefore, Plaintiffs argue the evidence should not be excluded because there are a few instances

where it would be appropriate to introduce the evidence. 85

       5.          Limitation of Plaintiff Derek Logan’s Testimony

       Plaintiffs contend that there is absolutely no reason to preclude Derek Logan from stating

his occupation as a Louisiana Wildlife and Fisheries agent. 86 Plaintiffs assert that Mr. Logan’s

deposition testimony was not based on his experience as a game warden but a common-sense

perception regarding Rebecca Logan’s decreased ability to hunt since her injury. 87 Plaintiffs

contend that there is no authority to support Defendants’ request that Mr. Logan not wear his

uniform, but also note that Mr. Logan plans to come to trial in civilian clothing. 88

       6.          Testimony Blaming Fertility Issues on the Accident

       Plaintiffs assert that Defendants mischaracterize Rebecca Logan’s deposition testimony



       83
            Id.
       84
            Id.
       85
            Id. at 3–4.
       86
            Id. at 4.
       87
            Id.
       88
            Id.



                                                 14
regarding her fertility issues. 89 According to Plaintiffs, Ms. Logan is not claiming the accident

caused her fertility issues, but she fears that her body could not handle the rigors of pregnancy and

the medications she takes could negatively affect a pregnancy. 90 Plaintiffs assert that this testimony

supports her request for damages based on mental pain and suffering. 91

       10.         Lay Testimony and Evidence Regarding Plaintiffs’ Physical Condition

       Plaintiffs assert that any first-hand witness should be able to discuss Rebecca Logan’s

injury, her ability to work, or struggles she has had due to her injuries. 92 Plaintiffs assert that lay

witnesses may offer common sense opinion testimony regarding matters within their own

perception and experiences in everyday life. 93

       11.         Testimony of Future Health Problems that Plaintiffs Believe May Occur

Plaintiffs assert that Defendants request that the Court exclude any testimony by Plaintiffs

suggesting that Rebecca Logan may incur health problems or medical conditions, caused by the

October 30, 2015 accident, or mention of fears or concerns about potential health problems or

medical conditions which may arise in the future is too vague. 94 Plaintiffs contend that the Court

should not rule on this matter until Defendants clarify their position. 95

       14.         Comment on Absent or Probable Witnesses



       89
            Id. at 5.
       90
            Id.
       91
            Id.
       92
            Id. at 6.
       93
            Id. (citing United States v. Yanez Sosa, 513 F.3d 194, 200 (5th Cir. 2008)).
       94
            Id.
       95
            Id.



                                                          15
        Plaintiffs argue that Defendants request the Court prohibit Plaintiffs from making any

mention or suggestion “as to the probable testimony of a witness who is absent, unavailable or not

called to testify in this cause, and no comment be made as to the failure of any party to call as a

witness any person equally available to both parties” is too vague. 96 Plaintiffs contend that the

Court should not rule on this matter until Defendants clarify their position. 97

        15.         Testimony on Foundation Xpress’s Entrustment of a Vehicle and Training of
                    Smothers

        Plaintiffs acknowledge that they are not making a claim for negligent entrustment,

training. 98 However, Plaintiffs argue that the training and experience of Smothers is relevant to

this case and should be open to questioning as it could directly relate to the cause of the accident. 99

        17.         References to Undisclosed or Unadmitted Evidence

        Plaintiffs assert that Defendants request that the Court exclude any reference to undisclosed

or unadmitted evidence is overly broad. 100 Plaintiffs contend that if evidence was previously

unknown becomes relevant the parties should have the ability for the Court to determine if such

evidence should be admitted. 101

        18.         Comment on Discovery Objections

        Plaintiffs argue that Defendants request that the Court exclude any comment on objections




        96
             Id. at 7.
        97
             Id.
        98
             Id.
        99
             Id.
        100
              Id. at 8.
        101
              Id.



                                                  16
made during discovery is too vague. 102 Plaintiffs contend that the Court should not rule on this

matter until Defendants clarify their position. 103

                                                  III. Legal Standard

A.         Relevancy and Prejudice

           Federal Rule of Evidence 401 provides that evidence is relevant if: “(a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Under Federal Rule of Evidence 402, relevant evidence

is admissible unless the United States Constitution, a federal statute, the Federal Rules of Evidence

or other rules prescribed by the Supreme Court provide otherwise. Pursuant to Federal Rule of

Evidence 403, “the court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

The Fifth Circuit instructs that “[t]he exclusion of evidence under Rule 403 should occur only

sparingly[.]” 104 “Relevant evidence is inherently prejudicial; but it is only unfair prejudice,

substantially outweighing probative value, which permits exclusion of relevant matter under Rule

403.” 105

B.         Hearsay




           102
                 Id. at 9.
           103
                 Id.
           104
                 United States v. Pace, 10 F.3d 1106, 1115 (5th Cir. 1993), cert. denied, 511 U.S. 1149 (1994).
           105
                 Id. at 1115–16 (quoting United States v. McRae, 593 F.2d 700, 707 (5th Cir.), cert. denied, 444 U.S. 862
(1979)).



                                                             17
         Under the Federal Rules of Evidence, hearsay is defined as “a statement that: (1) the

declarant does not make while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.” 106 Hearsay is not admissible

unless a federal statute, the Federal Rules of Evidence, or “other rules prescribed by the Supreme

Court” provide otherwise. 107 After a party properly objects to the admission of evidence as hearsay,

the proponent of evidence bears the burden to show that statement is not offered as hearsay or falls

within an exception to the hearsay rule. 108

                                                   IV. Analysis

         Defendants omnibus motion in limine seeks to exclude the introduction of nineteen

categories of evidence. 109 Plaintiffs do not oppose Defendants’ request that the Court exclude the

following categories of evidence: (1) publication of insurance policy limits to the jury; (7)

references to no corporate representative being at trial and Foundation Xpress’s status; (8)

comment on Plaintiffs’ and Defendants’ financial resources; (9) comment on other legal

proceedings, accidents, and dissimilar incidents; (12) references to settlement negotiations; (13)

references to pre-trial rulings and motions regarding exclusions of evidence or testimony; (16)



         106
            Fed. R. Evid. 801(c)(1)–(2). Federal Rule of Evidence 801(d) further provides that opposing party’s
statements and certain prior statements by declarant-witnesses used to impeach or rebut the witness are not hearsay.
         107
               Fed. R. Evid. 802.
         108
             See Bourjaily v. United States, 483 U.S. 171, 175 (1987) (“The preponderance standard ensures that before
admitting evidence, the court will have found it more likely than not that the technical issues and policy concerns
addressed by the Federal Rules of Evidence have been afforded due consideration.”); Loomis v. Starkville Mississippi
Pub. Sch. Dist., 150 F. Supp. 3d 730, 742–43 (N.D. Miss. 2015) (“Once a party has ‘properly objected to [evidence]
as inadmissible hearsay,’ the burden shifts to the proponent of the evidence to show, ‘by a preponderance of the
evidence, that the evidence [falls] within an exclusion or exception to the hearsay rule and was therefore admissible.’”
(citations omitted)); see also Randle v. Tregre, 147 F. Supp. 3d 581, 596 (E.D. La. 2015) (Africk, J.); Broad. Music,
Inc. v. Tex Border Mgmt., Inc., No. 10-2524, 2012 WL 4119111, at *4 (N.D. Tex. Sept. 18, 2012).
         109
               Rec. Doc. 132.



                                                          18
references to bias or prejudice against corporate defendants; and (19) references to conscience of

the community. 110 Accordingly, Defendants’ motion is granted as to these categories of evidence.

        Plaintiffs oppose in whole or in part the exclusion of the other categories of evidence at

issue in Defendants’ omnibus motion in limine. Therefore, the Court will address each category of

contested evidence in turn.

        2.          Evidenced of Lost Wages or Income

        Defendants assert that Plaintiffs must be barred from seeking lost wages or income. 111

Defendants argue that Plaintiffs are not claiming loss of future earnings and did not disclose an

expert to testify to loss of future earnings. 112 Furthermore, to the extent Plaintiffs may at trial seek

past lost wages, Defendants argue that Plaintiffs are precluded from seeking these alleged damages

because Plaintiffs have not provided documents or evidence to support any lost wage or income

claim. 113 Plaintiffs acknowledge that they are not seeking past lost wages, but they assert that they

have every right to seek future lost wages. 114

        In the petition, Plaintiffs allege that Rebecca Logan sustained a loss of future income and/or

earning capacity as a result of the injuries she allegedly sustained in the motor vehicle accident at

issue. 115 Plaintiffs assert that Rebecca Logan can present testimony that the injuries she sustained




        110
              Rec. Doc. 147.
        111
              Rec. Doc. 132-1 at 6.
        112
              Id.
        113
              Id.
        114
              Rec. Doc. 147 at 1.
        115
              Rec. Doc. 1-1 at 3.



                                                   19
due to this accident could negatively affect her future work status and/or income. 116

         “[A]ll that Louisiana law requires a plaintiff to show in order to receive an award for loss

of future earning capacity is ‘medical evidence which at least indicates there could be a residual

disability causally related to the accident’” 117 Furthermore, a plaintiff may present “[l]ay testimony

. . . to complement and corroborate medical evidence.” 118 Accordingly, Plaintiffs may rely on the

medical records and lay testimony to establish a claim for loss of future earning capacity.

        3.          Evidence Smothers’ Driver’s Daily Log “Violated the Law”

        Defendants request that Plaintiffs’ counsel be prohibited from mentioning or referencing

that Smothers allegedly “violated the law” by not filling in the word “Lafayette” in his Daily

Driver’s Log or any other omissions/mistakes contained in Smothers’ logs. 119 Defendants assert

that Plaintiffs did not identify any potential DOT regulations or DOT violations in the Pre-Trial

Order. 120 In opposition, Plaintiffs assert that they should be allowed to question Smothers about

inaccuracies and omissions in his Daily Driver’s Log. 121 Plaintiffs argue that these allegations are

not arguments of law that were required to be included as a contested issue of law in the Pre-Trial

Order. 122 Plaintiffs argue that this evidence is relevant to show that the Smothers’ inattentiveness




        116
              Rec. Doc. 147 at 1.

          Barocco v. Ennis Inc., 100 F. App’x 965, 968 (5th Cir. 2004) (quoting Bize v. Boyer, 408 So. 2d 1309,
        117

1311–12 (La.1982)).
        118
              Id.
        119
              Rec. Doc. 132-1 at 7.
        120
              Id.
        121
              Rec. Doc. 147 at 2.
        122
              Id.



                                                      20
caused the accident. 123

       Evidence of inaccuracies and omissions in Smothers’ Daily Driver’s Log may be relevant

to show inattentiveness by Smothers caused or contributed to the accident. Defendants have not

shown that the probative value of this evidence is substantially outweighed by a danger of unfair

prejudice or misleading the jury as required by Federal Rule of Evidence 403. However, the

attorneys may not reference alleged “violations of law.” The Court must instruct the jury on the

law applicable to this case. Any alleged violations of DOT regulations are not an issue the jury

will be asked to decide.

       4.          Testimony Regarding Smothers’ Post-Accident Employment Status

       Fourth, Defendants seek to exclude any evidence or testimony regarding Smothers’ post-

accident employment status, specifically that Smothers was briefly suspended following the

accident, pursuant to Federal Rule of Evidence 407. 124 Plaintiffs acknowledge that Smothers’

suspension would generally be excluded as evidence of subsequent remedial measures.125

However, Plaintiffs assert that such evidence could be admitted for the purpose of impeachment if

he were to claim he suffered no consequences as a result of the accident or to show that Foundation

Xpress had control over Smothers if a representative of the company were to claim they had no

control over Smothers’ actions. 126 Therefore, Plaintiffs argue the evidence should not be excluded

because there are a few instances where it would be appropriate to introduce the evidence. 127


       123
             Id. at 3.
       124
             Rec. Doc. 132-1 at 8.
       125
             Rec. Doc. 147 at 3.
       126
             Id.
       127
             Id. at 3–4.



                                                21
       Pursuant to Federal Rule of Evidence 407, that evidence of the subsequent remedial

measure is not admissible to prove negligence, culpable conduct, a defect in a product or its design,

or a need for a warning or instruction. 128 However, Rule 407 evidence of a subsequent remedial

measure for other purposes “such as impeachment or—if disputed—proving ownership, control,

or the feasibility of precautionary measures. 129 Accordingly, Defendants request to exclude the

evidence is denied on that limited basis

       5.          Limitation of Plaintiff Derek Logan’s Testimony

       Defendants assert that Plaintiff Derek Logan should not be allowed to give an opinion as

to fault for the collision because he did not witness the accident. 130 Additionally, Defendants assert

that Mr. Logan must be precluded from using his position as a Louisiana Wildlife and Fisheries

agent to bolster his testimony and credibility. 131 Furthermore, Defendants request that Mr. Logan

be “precluded from wearing his wildlife and fisheries agent uniform in the presence of the jury

unless, of course, there is a justifiable reason or excuse for doing so.” 132 Plaintiffs contend that

there is absolutely no reason to preclude Derek Logan from stating his occupation as a Louisiana

Wildlife and Fisheries agent. 133 Plaintiffs contend that there is no authority to support Defendants’

request that Mr. Logan not wear his uniform, but also note that Mr. Logan plans to come to trial




       128
             Fed. R. Evid. 407.
       129
             Id.
       130
             Rec. Doc. 132-1 at 10.
       131
             Id.
       132
             Id. at 11.
       133
             Rec. Doc. 147 at 4.



                                                  22
in civilian clothing. 134

        Plaintiffs do not dispute that Mr. Logan cannot provide testimony regarding the cause of

the accident because he was not a witness to the accident. Mr. Logan may testify that he is

employed as a Louisiana Wildlife and Fisheries agent, as this is relevant background

information. 135 Pursuant to Federal Rule of Evidence 608(a), “[a] witness’s credibility may be

attacked or supported by testimony about the witness’s reputation for having a character for

truthfulness or untruthfulness . . . But evidence of truthful character is admissible only after the

witness’s character for truthfulness has been attacked.” Therefore, it would be improper for Mr.

Logan to use his position to bolster his credibility unless his character for truthfulness is attacked.

        In a criminal case, United States v. Perkins, the Fifth Circuit held that a district court did

not abuse its discretion by requiring an off-duty police officer, who previously had been stationed

at military base with the defendant, to testify in civilian clothing about the defendant’s interactions

with other soldiers. 136 The Fifth Circuit noted that the witness had not been asked about his

employment as a police officer, and the defendant could not point to any prejudice that resulted

from having all witnesses testify in street clothes. 137 However, the issue of whether Mr. Logan

should be allowed to wear his uniform is moot, considering Plaintiffs’ representation that he will

testify in civilian clothing.




        134
              Id.
        135
              See e.g., Helpert v. Walsh, 759 F. App’x 199, 204 (5th Cir. 2018).
        136
              United States v. Perkins, 287 F. App’x 342, 350 (5th Cir. 2008).
        137
              Id.



                                                          23
        6.          Testimony Blaming Fertility Issues on the Accident

        Defendants assert that Plaintiffs should be barred from blaming fertility issues on the

accident because this is a medical issue that falls outside Plaintiffs’ knowledge or expertise. 138 In

response, Plaintiffs assert that Ms. Logan is not claiming the accident caused her fertility issues,

but she fears that her body could not handle the rigors of pregnancy and the medications she takes

could negatively affect a pregnancy. 139 Plaintiffs assert that this testimony supports her request for

damages based on mental pain and suffering. 140

        To the extent Ms. Logan plans to testify that the accident caused her mental pain and

suffering, including fears regarding a potential pregnancy, such evidence is relevant and within

her personal knowledge. Testimony by a lay witness regarding the cause of any medical condition,

including fertility issues, will not be permitted as medical causation testimony is within the

purview of a medical expert. 141

        10.         Lay Testimony and Evidence Regarding Plaintiffs’ Physical Condition

        Defendants assert that “[e]vidence from lay witnesses concerning Rebecca Logan’s

medical condition, work capacity or alleged injuries should be excluded because lay witnesses are

incompetent to testify to matters of a medical nature and because such testimony is hearsay.”142

Plaintiffs assert that lay witnesses may offer common sense opinion testimony regarding matters


        138
              Rec. Doc. 132-1 at 11.
        139
              Rec. Doc. 147 at 5.
        140
              Id.
        141
             Rea v. Wisconsin Coach Lines, Inc., No. 12-1252, 2014 WL 4981803, at *2 (E.D. La. Oct. 3, 2014) (Duval,
J.) (“[T]estimony as to causation or as to future medical treatment has been considered the province of expert
testimony.”).
        142
              Rec. Doc. 132-1 at 14.



                                                        24
within their own perception and experiences in everyday life. 143

        As discussed above, testimony by a lay witness regarding the cause of any medical

condition will not be permitted as medical causation testimony is within the purview of a medical

expert. 144 However, a lay witness may present “[l]ay testimony . . . to complement and corroborate
                           145
medical evidence.”               Accordingly, Defendants’ request to exclude lay witnesses from testifying

concerning Rebecca Logan’s medical condition is overly broad and must be denied.

        11.         Testimony of Future Health Problems that Plaintiffs Believe May Occur

        Defendants request that the Court exclude any testimony by Plaintiffs suggesting that

Rebecca Logan may incur health problems or medical conditions, caused by the October 30, 2015

accident, or mention of fears or concerns about potential health problems or medical conditions

which may arise in the future. 146 Defendants argue that such evidence is the province of a medical

doctor, and Plaintiffs are not qualified to offer scientific testimony regarding medical causation,

including but not limited to potential future injuries. 147 Plaintiffs assert that Defendants request is

too vague, and they request that the Court not rule on this matter until Defendants clarify their

position. 148

        As discussed above, testimony by a lay witness regarding the cause of any medical

condition will not be permitted as medical causation testimony is within the purview of a medical



        143
              Rec. Doc. 147 at 6 (citing United States v. Yanez Sosa, 513 F.3d 194, 200 (5th Cir. 2008)).
        144
              Rea, 2014 WL 4981803, at *2
        145
              Barocco., 100 F. App’x at 968.
        146
              Rec. Doc. 132-1 at 14.
        147
              Id. at 15.
        148
              Rec. Doc. 147 at 6.



                                                           25
expert. 149 However, a lay witness may present “[l]ay testimony . . . to complement and corroborate
                         150
medical evidence.”             To the extent this request is too vague to allow Plaintiffs to file an

appropriate response, Defendants request is denied. Defendants may raise this issue at trial if

necessary.

       14.        Comment on Absent or Probable Witnesses

       Defendants move the Court to prohibit Plaintiffs from making any mention or suggestion

“as to the probable testimony of a witness who is absent, unavailable or not called to testify in this

cause, and no comment be made as to the failure of any party to call as a witness any person equally

available to both parties.” 151 Plaintiffs assert that Defendants request is too vague, and they request

that the Court not rule on this matter until Defendants clarify their position. 152

       As a general matter, the parties should not reference any potential evidence or testimony

that is not offered in Court. To the extent this request is too vague to allow Plaintiffs to file an

appropriate response, Defendants request is denied. Defendants may raise this issue at trial if

necessary.

       15.        Testimony on Foundation Xpress’s Entrustment of a Vehicle and Training of
                  Smothers

       Defendants move the Court to exclude any testimony related to Foundation Xpress’s

training of Smothers, or entrustment of the subject vehicle to Smothers. 153 Defendants argue that



       149
             Rea, 2014 WL 4981803, at *2
       150
             Barocco., 100 F. App’x at 968.
       151
             Rec. Doc. 132-1 at 16.
       152
             Rec. Doc. 147 at 7.
       153
             Rec. Doc. 132-1 at 16.



                                                    26
such testimony is irrelevant to any pending claim in this matter as Plaintiffs have not asserted a

separate claim against defendant Foundation Xpress for negligent hiring, training, and entrustment

of a vehicle to Smothers. 154 Plaintiffs acknowledge that they are not making a claim for negligent

entrustment, training. 155 However, Plaintiffs argue that the training and experience of Smothers is

relevant to this case and should be open to questioning as it could directly relate to the cause of

the accident. 156

        Smothers’ training and experience could be relevant to show the cause of the accident.

Defendants have not shown that the probative value of this evidence is substantially outweighed

by a danger of unfair prejudice or misleading the jury as required by Federal Rule of Evidence

403.

        17.         References to Undisclosed or Unadmitted Evidence

        Defendants move the Court to exclude any testimony, evidence, or argument, direct or

indirect, concerning records, drawings, or other documents or exhibits by Plaintiffs not provided

to or reviewed by Defendants because they argue any such evidence would violate the rules of

discovery. 157 Plaintiffs assert that Defendants request is overly broad. 158 Plaintiffs contend that, if

evidence previously unknown becomes relevant, the parties should have the ability for the Court

to determine if such evidence should be admitted. 159



        154
              Id.
        155
              Rec. Doc. 147 at 7.
        156
              Id.
        157
              Rec. Doc. 132-1 at 17.
        158
              Rec. Doc. 147 at 8.
        159
              Id.



                                                   27
       Evidence that has been excluded by this Court should not be mentioned in the presence of

the jury. Additionally, the parties were required to list and identify all exhibits in the Pre-Trial

Order unless used solely for impeachment. Accordingly, Defendants request to exclude references

to undisclosed or unadmitted evidence is granted. However, if for some reason previously

unknown potential evidence becomes relevant, the parties may raise the issue at trial.

       18.        Comment on Discovery Objections

       Defendants move the Court to exclude any testimony, evidence, or argument, direct or

indirect, concerning any objections or comments previously made by attorneys, whether in

depositions, written discovery, hearings, or trial because they argue such evidence is irrelevant and

would inflame the jury. 160 Plaintiffs assert that Defendants request is too vague, and they request

that the Court not rule on this matter until Defendants clarify their position. 161

       Any discovery disputes between the parties should not be discussed in the presence of the

jury. To the extent this request is too vague to allow Plaintiffs to file an appropriate response,

Defendants request is denied. Defendants may raise this issue at trial if necessary.

                                           V. Conclusion

       For the reasons stated above,

       IT IS HEREBY ORDERED that Defendants Cory Smothers, Foundation Xpress LLC,

and Westfield Insurance Company’s “Motion in Limine on Consolidated in Limine Motions”162

is GRANTED IN PART and DENIED IN PART.



       160
             Rec. Doc. 132-1 at 17–18.
       161
             Rec. Doc. 147 at 9.
       162
             Rec. Doc. 132.



                                                  28
       IT IS FURTHER ORDERED that Plaintiffs’ motion is granted in part to the extent it

seeks to exclude: (1) publication of insurance policy limits to the jury; (2) evidence of loss of past

wages or income; (3) references to Smothers’ Driver’s Daily Log “violating the law”; (5) Plaintiff

Derek Logan from testifying as to the cause of the accident; (7) references to no corporate

representative being at trial and Foundation Xpress’s status; (8) comment on Plaintiffs’ and

Defendants’ financial resources; (9) comment on other legal proceedings, accidents, and dissimilar

incidents; (12) references to settlement negotiations; (13) references to pre-trial rulings and

motions regarding exclusions of evidence or testimony; (16) references to bias or prejudice against

corporate defendants; (17) references to undisclosed or unadmitted evidence except that a party

may raise any issues regarding newly discovered evidence at trial if necessary; and (19) references

to conscience of the community.




                                                 29
          IT IS FURTHER ORDERED that Defendants’ motion is denied in part to the extent that

it seeks to exclude: (2) evidence of lost future wages or income; (4) testimony regarding

subsequent remedial measures for impeachment purposes only or to show control of Smothers’ if

that issue is disputed at trial; (5) Plaintiff Derek Logan from testifying regarding his occupation as

discussed herein; (6) testimony regarding fertility issues to the extent such evidence is relevant

and within the witness’s personal knowledge; (10) lay testimony regarding Rebecca Logan’s

physical condition as discussed herein; (11) testimony of future health problems as discussed

herein; (14) comments on absent or probably witnesses as discussed herein; (15) testimony on

Foundation Xpress’s training of Smothers; (18) comment on discovery disputes as discussed

herein.

          NEW ORLEANS, LOUISIANA, this ________
                                        24th day of January, 2020.


                                               _________________________________________
                                               NANNETTE JOLIVETTE BROWN
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




                                                 30
